Citation Nr: 1033973	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from February 1969 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the RO in 
Cleveland, Ohio, which denied entitlement to special adaptive 
housing assistance and grants.  

The appellant testified before the undersigned at a June 2010 
videoconference hearing.  A transcript has been associated with 
the file.


FINDINGS OF FACT

1.  Service connection is presently in effect for hearing 
impairment of the left ear, conductive type and loss of hearing 
in the right ear, rated as 50 percent disabling, a peripheral 
vestibular disorder associated with otitis media, bilateral, with 
post operative mastoidectomy, rated as 30 percent disabling, and 
for otitis media bilateral, rated as 10 percent disabling.  The 
combined schedular evaluation is 70 percent, and the appellant 
has been determined to be unemployable due to service-connected 
disabilities since September 21, 2005.

2.  The appellant is not entitled to service-connected 
compensation for permanent and total disability due to the loss, 
or loss of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower extremity; 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
the loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

3.  The appellant is not service connected for blindness in both 
eyes with 5/200 visual acuity or less, or for the anatomical loss 
or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have not been met. 
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. §§ 3.350(a)(2), 3.809 
(2009).

2.  The criteria for a special home adaptation grant have not 
been met. 38 U.S.C.A. § 2101; 38 C.F.R. § 3.350(a)(2), 3.809a 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for specially adapted 
housing and special housing adaptation.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  With respect to the 
appellant's claims for specially adapted housing and a special 
home adaptation grant, as explained below, the pertinent facts in 
this case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claims.  Accordingly, no further 
development of the record is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 
23, 2004).

II. Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other things, 
the claimant is entitled to service-connected compensation for 
permanent and total disability due to: (1) the loss or loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; (2) 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; (3) the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(4) the loss or loss of use of one lower extremity together with 
the loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc. in the 
case of the hand, or balance, propulsion, etc., in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and one-
half inches or more.  Also considered as loss of use of a foot 
under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the 
external popliteal (common peroneal) nerve and consequent foot 
drop, accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges of 
all toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

Service connection is presently in effect for hearing impairment 
of the left ear, conductive type and loss of hearing in the right 
ear, rated as 50 percent disabling, a peripheral vestibular 
disorder associated with otitis media, bilateral, with post 
operative mastoidectomy, rated as 30 percent disabling, and for 
otitis media bilateral, rated as 10 percent disabling.  The 
combined schedular evaluation is 70 percent, and the appellant 
has been determined to be unemployable due to service-connected 
disabilities since September 21, 2005.

The appellant contends that he has great difficulty with mobility 
due to his service-connected disabilities.  He testified before 
the undersigned that he required the use of a cane, because he 
was prone to falling over.  He testified that he had some 
problems with his legs in the drive to the hearing.  He reported 
needing to stop every seven or eight miles on the drive to stop 
and stretch because he got cramps and discomfort beneath his 
kneecap.  He reported the use of a brace on the knee, which he 
had to remove and rest for a time.  The appellant indicated that 
he wanted to obtain adapted housing to remodel the bathroom in 
his house so that he would not fall over in the shower.  The 
appellant reported that he could not move quickly or stand with 
his eyes closed.  The appellant was able to walk into the hearing 
room.  

The appellant's VA treatment records show the use of a cane.  A 
January 2007 otolaryngology note indicates that the appellant 
walks normally with a cane and ambulated reasonably well without 
it.  

The appellant is not service-connected for blindness in either 
eye, or for any upper extremity disorder.  He has not been 
diagnosed with foot drop, accompanied by complete paralysis of 
the popliteal nerve.  He also has not been diagnosed with service 
connected ankylosis of the knee or any other major joints of an 
extremity.

While the appellant has difficulty ambulating and requires the 
periodic use of a cane, the evidence set forth in the record does 
not provide the critical missing elements of his claim.  He has 
not been diagnosed with the service connected loss or loss of 
use, as defined by 38 C.F.R. § 3.350(a)(2), of one or both lower 
or upper extremities; and he is not service connected for 
blindness in both eyes, plus the anatomical loss or loss of use 
of one lower extremity.  Thus, the restrictions caused by his 
service-connected disorders do not meet the statutory criteria 
for the benefit he seeks.  While the evidence of record shows 
that his service-connected ear disabilities sometimes affects his 
balance, all locomotion does not appear to be precluded without 
the aid of a cane or assistance device.  Even if it were, the 
appellant would also have to show the service connected loss or 
loss of use of at least one lower extremity.  As explained above, 
loss of use requires that NO effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  As noted above, the appellant 
walked into the hearing before the undersigned, albeit with a 
cane.  The Board cannot find that loss of use exists in one or 
both of the lower extremities when the appellant was clearly 
observed using them.  The Board finds that the preponderance of 
the evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III. Special Home Adaptation Grant

Where entitlement to assistance in acquiring specially adapted 
housing is not established, an applicant may nevertheless qualify 
for a special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss or 
loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a(b).

In the present case, the appellant has not asserted, nor does the 
record show, service-connected blindness in both eyes with 5/200 
visual acuity or less, or service-connected anatomical loss or 
loss of use of both hands.  Therefore, a special home adaptation 
grant is not warranted.  As such, the Board finds that the 
preponderance of the evidence is against the appellant's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


